DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bühne (GB 2 078 659 A).
Regarding claim 13, Bühne discloses a strap straightener (30) for a strapping machine, the strap straightener comprising:
a body (a portion where a reference number 30 is pointed to in fig. 5);
an inlet guide (roller 14) and fixedly mounted to the body (fig. 5);
an outlet guide (roller 13) fixedly mounted to the body (fig. 5); and
a straightening element (15) movably (see “displacing the centrally positioned roller in a direction towards the other rollers” on page 1, lines 95-98) mounted to the body between the inlet guide and the outlet guide (fig. 5),
wherein the inlet guide, the straightening element, and the outlet guide define a strap path (see fig. 5),
wherein the straightening element (15) is movable relative to the inlet guide and the outlet guide to vary the shape of the strap path (see “displacing the centrally positioned roller in a direction towards the other rollers” on page 1, lines 95-98).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bühne in view of Bando et al. (hereinafter “Bando”) (JP 2007 0044734 A). 
Regarding claims 14 and 15, Bühne discloses the invention substantially as claimed as set forth above. Bühne discloses the inlet guide and the outlet guide, each comprises an upper guide member and a bottom roller fixedly mounted to the body and defining an inlet and an outlet of the strap path (fig. 5). Buhne does not disclose the inlet guide and the outlet guide , each comprises first and second rollers fixedly mounted to the body. Bando teaches a wire straightener (10) having an inlet guide and an outlet guide (fig. 1), each comprises first and second rollers (15a and 15b) for straightening a wire (11). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bühne’s inlet guide and outlet guide of an upper guide member and a bottom roller with the type of the inlet and outlet guides, each comprises first and second rollers fixedly mounted to the body, as taught by Bando, in order to provide a smoother transition of the strap through the strap straightener by having two rollers.
Regarding claim 16, Bühne discloses wherein the straightening element comprises a carriage and first and second straightening-element rollers fixedly mounted to the carriage and rotatable relative to the carriage about first and second straightening-element-roller axes, respectively (see Bühne, page 1, lines 91-108, which discloses that there can be five rollers, with the second, third, and fourth rollers are movable. Because the rollers are movable, the straightening element inherently includes a carriage in order to move the rollers). 
Regarding claim 17, Bühne discloses the carriage as set forth above for moving the rollers; and thus Bühne discloses the carriage is movable relative to the inlet guide and the outlet guide to vary the shape of the strap path because the inlet guide and the outlet guide are fixedly mounted to the body while the straightening element are movable.
Regarding claim 18, Bühne discloses the carriage is movable relative to the inlet guide and the outlet guide as set forth above, and thus the strap path is nonlinear in at least one orientation of the carriage.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bühne and Bando, in further view of Fontenaud (FR 2 679 801).
Regarding claim 19, modified Bühne discloses the invention substantially as claimed as set forth above. Bühne discloses the movable carriage but Buhne does not disclose the movable carriage is pivotably mounted to the body. Fontenaud discloses a wire straightener having a movable roll (G5) pivotably mounted to a body (figs. 1-3) for moving the roll (G5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to pivotally mount the carriage of the straightening element of Bühne, as taught by Fontenaud, since such mounting of the straightening element is old and well known in wire straightening art and both mountings (pivotally mounted and the mounting of Bühne) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 
Regarding claim 20, the strap straightener of claim 19, modified Bühne discloses a pair of fixed inlet rollers, a pair of fixed outlet rollers, and multiple movable middle rollers as set forth above, and thus modified Bühne discloses first and second inlet-roller axes are parallel and define a first horizontal plane, the first and second outlet-roller axes are parallel and define a second horizontal plane, wherein the first and second straightening-element-roller axes are parallel and define a third horizontal plane, wherein the carriage is pivotable to pivot the third plane relative to the first and second horizontal planes due to the fixed first and second horizontal planes.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberstroh et al. (hereinafter “Haberstroh”) (US 2011/0308404 A1) in view of Pearson et al. (hereinafter “Pearson”) (US 7,798,060), Bühne (GB 2 078 659 A), and Saizar Amundarian (hereinafter “SA”) (SE 2 296 491). 
Regarding 23, Haberstroh discloses a strapping machine comprising: a frame (fig. 1); a tension head (see “tension” in para. 4) mounted to the frame; a sealing head (20) removably mounted to the frame; a strap chute (14); a controller (see “control” in para. 9); and a feed head (see “feed” in para. 4) mounted to the frame.
Haberstroh does not expressly disclose the tension head and the feed head are removable. Pearson discloses a modular feeding and tensioning unit (110) mounted to a body (P1). Therefore, it would have been obvious to one having ordinary skilled in the art at the time the invention was made to provide the feed head and tensioning head of Haberstroh as a modular unit, as taught by Pearson, for easily removal of the units for repair or replace.  
As to a strap straightener removably mounted to the frame, Haberstroh does not disclose a strap straightener removably mounted to the frame. However Bühne can be applied to teach it is old and well known in strapping art to provide a strapping machine with a removable (see “can be fitted” on page 1, line 83) strap straightener (30) comprising: a body (a portion where a reference number 30 is pointed to in fig. 5); an inlet guide (roller 14) and fixedly mounted to the body (fig. 5); an outlet guide (roller 13) fixedly mounted to the body (fig. 5); and a straightening element (15) movably (see “displacing the centrally positioned roller in a direction towards the other rollers” on page 1, lines 95-98) mounted to the body between the inlet guide and the outlet guide (fig. 5), wherein the inlet guide, the straightening element, and the outlet guide define a strap path (see fig. 5), wherein the straightening element (15) is movable relative to the inlet guide and the outlet guide to vary the shape of the strap path (see “displacing the centrally positioned roller in a direction towards the other rollers” on page 1, lines 95-98). Therefore, it would have been obvious to one having ordinary skilled in the art at the time the invention was made to provide the strapping machine of Haberstroh with a removable strap straightener, as taught by Bühne, to prevent strap material from getting caught at edges of a guide channel due to bending as its travels through feed and tension rollers (see page 1, lines 6-19).  
As to the strap straightener is located between the tension head and the sealing head, modified Haberstroh does not disclose the strap straightener is located between the tension head and the sealing head. However, SA discloses a strapping machine comprising a strap straightener (15 and 16) positioned between a tension/feed head (10 and 11) and a sealing head (3). Therefore, it would have been obvious to one having ordinary skilled in the art at the time the invention was made to position the strap straightener of Haberstroh between the tension head and the sealing head, as taught by SA, in order to straighten the strap before it goes to the sealing head for proper sealing of the strap.


Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberstroh, Pearson, Bühne, SA, in further view of Bando et al. (hereinafter “Bando”) (JP 2007 0044734 A). 
Regarding claims 24 and 25, modified Haberstroh discloses the invention substantially as claimed as set forth above. Modified Haberstroh discloses the inlet guide and the outlet guide, each comprises an upper guide member and a bottom roller fixedly mounted to the body and defining an inlet and an outlet of the strap path (see fig. 5 of Bühne). Modified Haberstroh does not disclose the inlet guide and the outlet guide, each comprises first and second rollers fixedly mounted to the body. Bando teaches a wire straightener (10) having an inlet guide and an outlet guide (fig. 1), each comprises first and second rollers (15a and 15b) for straightening a wire (11). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haberstroh’s inlet guide and outlet guide of an upper guide member and a bottom roller with the type of the inlet and outlet guides, each comprises first and second rollers fixedly mounted to the body, as taught by Bando, in order to provide a smoother transition of the strap through the strap straightener by having two rollers.
Regarding claim 26, modified Haberstroh discloses wherein the straightening element comprises a carriage and first and second straightening-element rollers fixedly mounted to the carriage and rotatable relative to the carriage about first and second straightening-element-roller axes, respectively (see Bühne, page 1, lines 91-108, which discloses that there can be five rollers, with the second, third, and fourth rollers are movable. Because the rollers are movable, the straightening element inherently includes a carriage in order to move the rollers). 
Regarding claim 27, modified Haberstroh discloses the carriage as set forth above for moving the rollers; and thus modified Haberstroh discloses the carriage is movable relative to the inlet guide and the outlet guide to vary the shape of the strap path because the inlet guide and the outlet guide are fixedly mounted to the body while the straightening element are movable.
Regarding claim 28, modified Haberstroh discloses the carriage is movable relative to the inlet guide and the outlet guide as set forth above, and thus the strap path is nonlinear in at least one orientation of the carriage.

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberstroh, Pearson, Bühne, SA, Bando, in further view of Fontenaud (FR 2 679 801).
Regarding claim 29, modified Haberstroh discloses the invention substantially as claimed as set forth above. modified Haberstroh discloses the movable carriage but modified Haberstroh does not disclose the movable carriage is pivotably mounted to the body. Fontenaud discloses a wire straightener having a movable roll (G5) pivotably mounted to a body (figs. 1-3) for moving the roll (G5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to pivotally mount the carriage of the straightening element of Haberstroh, as taught by Fontenaud, since such mounting of the straightening element is old and well known in wire straightening art and both mountings (pivotally mounted and the mounting of Haberstroh) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 
Regarding claim 30, modified Haberstroh discloses a pair of fixed inlet rollers, a pair of fixed outlet rollers, and multiple movable middle rollers as set forth above, and thus modified Haberstroh discloses first and second inlet-roller axes are parallel and define a first horizontal plane, the first and second outlet-roller axes are parallel and define a second horizontal plane, wherein the first and second straightening-element-roller axes are parallel and define a third horizontal plane, wherein the carriage is pivotable to pivot the third plane relative to the first and second horizontal planes due to the fixed first and second horizontal planes.

Allowable Subject Matter
Claims 21-22 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show strap/wire straighteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 2, 2022